DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment filed on February 4, 2021 is acknowledged.
Claims 1-24 were pending. Claims 10-21 are being examined on the merits. Claims 1-9 and 22 are withdrawn. Claims 23-24 are now canceled.

Response to Arguments
Applicant’s arguments filed February 4, 2021 have been fully considered.

The following objections and rejections are withdrawn in view of the current 
amendments to the claims, or the cancellation of claims that were subject to the objections or rejections:
	
	Rejection of claims 23-24 under 35 USC § 112(a), new matter	
	Rejection of claims 10-21 and 23-24 under 35 USC § 112(b), indefinite 
	Rejection of claims 23-24 under 35 USC § 102(a)(1) over Van de Sande
	Rejection of claims 10-11, 13, 15-17 and 20-21 under 35 USC § 103 over Van de Sande in view of Kazakov

Rejection of claim 20 under 35 USC § 112(d)
	Regarding the rejection of claim 20 under 35 USC § 112(d), the Office notes that the rejection is withdrawn in view of Applicant’s arguments (Remarks, p. 6), which were found persuasive. 

Rejoinder Request
	The Office also acknowledges Applicant’s rejoinder request (Remarks, p. 7). However, since three of the elected claims remain rejected, the withdrawn claims are not yet eligible for rejoinder.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Froehler (US Patent No. 5,527,899).

Regarding independent claim 10, Froehler teaches …
A 5' oligonucleotide of the formula 3'-X-(5'5')-Y-3' (col. 1, ll. 64-67 through col. 2, ll. 1-3: “providing oligonucleotides with inverted polarity so that the binding oligonucleotide can skip from one complementary strand in the duplex to the other as its polarity shifts. In its simplest embodiment, the is a single inversion of polarity”; col. 5, ll. 50-53: “comprise regions of inverted polarity, so that a region of 3’ [Wingdings font/0xE0] 5’ polarity is followed by one of 5’ [Wingdings font/0xE0] 3’ polarity”; claim 2; col. 11, ll. 2-8: “[t]arget duplex sequences … will mandate a switchback oligonucleotide which is poly T in the polarity opposite to the poly A tract followed by poly C in the polarity opposite to that of the polyG tract”. Therefore, an embodiment of the structure recited in Froehler appears to be (T)n – linker with inverted 5’5’ linkage – (C)n);
(5'5') is an internal 5'-5' linkage (col. 5, ll. 50-53: “comprise regions of inverted polarity, so that a region of 3’ [Wingdings font/0xE0] 5’ polarity is followed by one of 5’ [Wingdings font/0xE0] 3’ polarity”);
X and Y are not complementary (col. 11, ll. 2-8: “[t]arget duplex sequences … will mandate a switchback oligonucleotide which is poly T in the polarity opposite to the poly A tract followed by poly C in the polarity opposite to that of the polyG tract”);


Froehler does not explicitly describe the oligonucleotides as “adapter[s]”. The instant specification defines an adapter as “an oligonucleotide that may be composed of any type of nucleic acid” (p. 7, ll. 1-2), and also describes adapters as being ligated to other oligonucleotides (p. 2, l. 1). While it does not appear that the Froehler oligonucleotide is ligated to another oligonucleotide, the Froehler oligonucleotide does meet the instant specification definition of “an oligonucleotide that [is] composed of any type of nucleic acid”. Therefore, the instant “adapter” reads on the Froehler oligonucleotide. 

Froehler suggests wherein: X is a sequence of at least 8 nucleotides; and Y is an oligonucleotide sequence of at least 8 nucleotides. While Froehler does not teach specific lengths for each segment (X and Y) of the oligonucleotide, Froehler does teach various lengths of both segments combined, including that they can be “any length, … greater than 50 nucleotides or greater than 100 nucleotides” (col. 2, ll. 66-67 through col. 3, ll. 1-4). It seems likely that if the entire length of the oligonucleotide is greater than 100 nucleotides, that each of segment X and Y would be at least 8 nucleotides in length. In addition, the ordinary artisan would be able to design an oligonucleotide with appropriate lengths for the X and Y segments 

Regarding claim 11, Froehler teaches where X is complementary to a homopolymeric tail of sequence X’ (col. 11, ll. 2-8: “[t]arget duplex sequences … will mandate a switchback oligonucleotide which is poly T in the polarity opposite to the poly A tract”). Therefore, the poly T in Froehler is complementary to a homopolymeric tail of poly A.


Prior to the effective filing date of the present invention, it would have been prima facie obvious to practice the method of Froehler and optimize the length of the X and Y adapter segments. Froehler teaches the need to be able to use an oligonucleotide to identify and locate unique portions of double-helical DNA. The ordinary artisan would understand that the sequence of such an oligonucleotide would depend on the target double-helix, and would have been able to design an oligonucleotide with appropriate lengths for the X and Y segments through routine optimization to customize the assay as needed. The ordinary artisan would have had an expectation of success as it is well known in the art how to design oligonucleotides that will hybridize to other oligonucleotides, and because Froehler does not limit the lengths of the X and Y segments.

In view of the foregoing, claims 10-11 are prima facie obvious over Froehler.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over (US Patent No. 5,527,899) as applied to claim 10 above, and further in view of Godfrey (US Patent App. Pub. No. 2006/0068433). 

Regarding claim 13, Froehler teaches the adapter of claim 10, as discussed above. Godfrey additionally teaches a kit comprising oligonucleotides (para. 112).

	Prior to the effective filing date of the present invention, it would have been prima facie obvious to take the oligonucleotide of Froehler, discussed above, and incorporate it into a kit. Froehler teaches that the oligonucleotides can be used as for diagnostic purposes in conjunction with other reagents, such as labels (col. 12, ll. 19-27). Godfrey teaches that it is convenient to combine oligonucleotides and other reagents into a kit for commercialization purposes. Therefore, the ordinary artisan would have been motivated to include the Froehler oligonucleotide into a kit to optimize the efficiency and ease of use of the oligonucleotide in a diagnostic assay, and would have had an expectation of success as Froehler does not limit how the oligonucleotide can be packaged, and because the use of such kits is well known in the art.

	In view of the foregoing, claim 13 is prima facie obvious over Froehler in view of Godfrey.

Allowable Subject Matter
The following claims are allowed: 21. 

Claims 12 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12, 14 and 18-19 contain allowable subject matter at least for the reasons that 
the 35 USC § 112 rejections of record have been overcome, as noted above, and because they are free of the art, as discussed in the Non-Final Office Action mailed November 12, 2020.

Regarding claims 15-17 and 20-21, the following references constitute the closest prior 
Art: Van de Sande (Parallel Stranded DNA, Science, 241(4865): 551-557, 1988), Kazakov (WO 2013/096839 A1) and Froehler (US Patent No. 5,527,899). Van de Sande teaches hairpin oligonucleotides with an internal 5’-5’ linkage. Kazakov teaches target-specific oligonucleotides that can be used to attach adapters to RNAs. However, Van de Sande and Kazakov do not teach at least that X and Y are not complementary. Froehler teaches oligonucleotides with an internal 5’-5’ linkage, and teaches that X and Y are not complementary, but does not teach at least the additional kit components of claims 15-17 and the random Z sequence of claims 20-21.
	Therefore, Van de Sande, Kazakov and Froehler do not teach or suggest, alone or in combination, all the limitations of claims 15-17 and 20-21.


Conclusion
Claims 10-21 are being examined on the merits. Claim 21 is allowed. Claims 12 and 14-20 contain allowable subject matter, but are objected to for depending from a rejected base claim. Claims 10-11 and 13 are rejected. Claims 1-9 and 22 are withdrawn. Claims 23-24 are canceled.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637